NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2236-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CEDRIC A. PARRISH,

     Defendant-Appellant.
_____________________________

                    Argued March 5, 2019 – Decided July 19, 2019

                    Before Judges Yannotti, Rothstadt, and Natali.

                    On appeal from the Superior Court of New Jersey,
                    Law Division, Middlesex County, Indictment Nos. 13-
                    10-1372 and 13-10-1373.

                    Kimberly A. Yonta argued the cause for appellant.

                    Valeria Dominguez, Deputy Attorney General, argued
                    the cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Claudia Joy Demitro, Deputy
                    Attorney General, of counsel and on the brief).

PER CURIAM
      Defendant Cedric A. Parrish appeals from his convictions for second-

degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b), and second-

degree certain persons not to have weapons, N.J.S.A. 2C:39-7(b).         After

denying defendant's motion to suppress, and following the jury's verdict, the

court sentenced defendant to five years of imprisonment with three and one-

half years of parole ineligibility on the unlawful possession of a weapon

charge, and a concurrent five-year sentence, subject to five years of parole

ineligibility on the certain persons offense.

      Defendant raises the following issues on appeal, which we have

renumbered for ease of reference:

            POINT I

            THE EVIDENCE RECOVERED FROM THE
            DEFENDANT MUST BE SUPPRESSED BECAUSE
            THE POLICE DID NOT HAVE REASONABLE
            ARTICULABLE SUSPICION TO STOP THE CAR,
            NOR DID THE POLICE HAVE PROBABLE CAUSE
            TO ARREST THE DEFENDANT.

            POINT II

            AN INVESTIGATIVE STOP, AS IT IS A
            WARRANTLESS       INTRUSION    ON AN
            INDIVIDUAL'S     LIBERTY,    MUST BE
            CONDUCTED IN THE LEAST INTRUSIVE WAY
            POSSIBLE IN BOTH TIME AND SCOPE.

            POINT III

                                                                     A-2236-17T4
                                        2
            THE    INVESTIGATIVE   STOP   QUICKLY
            TRANSFORMED INTO A DE-FACTO ARREST,
            REQUIRING THE POLICE TO HAVE PROBABLE
            CAUSE.

            POINT IV

            WITHOUT PROBABLE CAUSE TO ARREST AS
            PART OF THE ORIGINAL INVESTIGATION, THE
            POLICE LACKED THE LEGAL JUSTIFICATION
            FOR THE CONTINUED DETENTION.

            POINT V

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTIONS FOR A JUDGMENT OF
            ACQUITTAL OF THE TWO CONVICTIONS AND
            FOR A NEW TRIAL.

After reviewing the record in light of the contentions on appeal and the

applicable law, we affirm.

                                        I.

      We glean the following facts from the record.         Access Self Storage

(Access) is an outdoor self-storage facility located in Woodbridge. Access has

"a secure gate" with a keypad that requires entry of a valid code to access the

individual storage units. When an individual enters a rental agreement with

Access, the renter receives a four-digit personal number that, combined with

the number of the renter's particular storage unit, serves as the access code to

enter the facility. A separate key is required to open the units.

                                                                       A-2236-17T4
                                       3
      On June 1, 2013, two Access employees "smell[ed] a strong odor of raw

marijuana emanating from unit 9066." Consistent with Access policy, which

permits employees to unlock a renter's storage unit if it contains prohibited

items, an Access employee entered unit 9066, opened a chest inside the locker,

and saw "two large bags of green leafy substance" that he "believe[d] to be

marijuana."

      Later that same day, one of the Access employees who had smelled the

marijuana called the Woodbridge police. Officer Robert Bartko responded at

around 4:00 p.m., entered vacant unit 9065, which adjoined storage unit 9066,

and "smelled an odor of raw marijuana inside the locker."      The odor was

strongest on the right side of the locker, adjacent to unit 9066. Because unit

9066 was occupied, Bartko "called for a supervisor" and "also asked for a

[canine] unit to come [with] a detective."

      Sergeant Nelson1 arrived first, and he also smelled marijuana emanating

from the locker. At 5:00 p.m., Detective Bryan Jaremczak received a phone

call from his supervisor, Sergeant Murphy, who asked him "to respond to




1
  The first names of Sergeants Nelson and Murphy, and Officer Cruz are not
provided in the record.


                                                                      A-2236-17T4
                                       4
Access . . . to assist patrol in a narcotics investigation." Jaremczak reached the

facility by 5:50 p.m., at which point he was "in charge" of the investigation.

      "Within a couple minutes," Officer Cruz and his canine arrived.

According to Jaremczak, "[t]he dog went into [storage unit] 9065 and was

smelling the[] adjoining wall very aggressively." After the dog smelled the

exterior of unit 9066, it "had a positive hit for the odor of narcotics."

      An Access employee informed Jaremczak of the facility's access code

protocol and that each entry into the facility is logged electronically.

Jaremczak reviewed the rental agreement for unit 9066, Access' rules and

regulations, and a list of prohibited items. The original rental contract was

entered between Access and Ramon Marti, defendant's stepfather, for storage

unit 4032, but an addendum to the agreement transferred Marti's rights in un it

4032 to unit 9066.     Both the original agreement and the addendum list ed

Marti's Perth Amboy address.

      Shortly after 6:00 p.m., Sergeant Christopher McClay responded to

Access to relieve Bartko.      McClay "stayed in [his] patrol car and stayed

exactly where [he] was told to stay and keep surveillance of the storage unit,"

specifically in a parked position parallel to unit 9066. Jaremczak decided to

apply for a warrant to search the locker, so he returned to police headquarters


                                                                            A-2236-17T4
                                        5
to attempt to contact an on-call judge.        Initially, no on-call judge was

available, but the prosecutor eventually reached a judge "who was out of state

at the time," and advised that he was on his way home and would call back

once there.

      Meanwhile, McClay saw a silver "sedan type" vehicle with tinted

windows slowly drive by the locker and observed that the driver was staring at

the locker the entire time without noticing McClay. McClay "thought that was

odd," so he wrote down the license plate number and relayed the information

to Jaremczak. Shortly after McClay contacted Jaremczak, an Access employee

informed McClay that at 8:09 p.m., a code specific to locker 9066 was used to

enter the gate, and Jaremczak was later made aware of that information.

      Jaremczak advised dispatch of the license plate number and told them to

put out an alert for the vehicle, as he needed the "car stopped if somebody

could find it." At around 8:30 p.m., Jaremczak called then-Sergeant Joseph

Licciardi, who was on patrol, and told him to "detain" the vehicle. Jaremczak

advised Licciardi that a "vehicle went into the suspect location, drove down

the specific aisle where a locker is," and that the vehicle's registration address

matched the address listed for the specific locker.         Jaremczak also told




                                                                         A-2236-17T4
                                       6
Licciardi that the vehicle's registered owner, defendant, had a prior drug

distribution conviction.

      Two minutes later, Licciardi saw defendant's vehicle driving near the

Access facility and pulled it over. Licciardi approached the vehicle and asked

defendant what he was doing at Access. Defendant gave conflicting answers,

then produced valid identification, and Licciardi returned to his vehicle for the

next twenty-seven minutes. Meanwhile, at 8:34 p.m., the judge contacted the

prosecutor and Jaremczak to initiate the warrant application process, which

concluded twenty minutes later.

      While back in his patrol vehicle, Licciardi performed a warrant check for

defendant. He also spoke with Lieutenant Joseph Goodheart, who explained,

"[w]e're in the process of getting [a search warrant]." Goodheart told Licciardi

to "[j]ust make [defendant] wait for a while." After the phone call, Licciardi

stated, "[t]his is ridiculous," but testified at the suppression hearing that he di d

not know why he said that.      Licciardi also testified he did not know whether

he had enough information at that time to arrest defendant.

      Approximately seven minutes into the stop, Licciardi called McClay and

asked whether "[t]hat storage locker . . . [was] registered to this guy I got

pulled over?" McClay explained that the vehicle drove past him at the gated


                                                                            A-2236-17T4
                                        7
facility, the driver stared at the particular locker that smelled of marijuana, did

not notice McClay, and that the driver of the vehicle used a code specific to

the locker to open the gate.     Licciardi responded, "[g]ot it," stated that he

initially thought he stopped defendant for "no reason, basically," and then told

McClay that since defendant's "got the code. . . . he's done."

      About twenty-nine minutes into the stop, defendant waved at Licciardi to

get his attention, so Licciardi approached and asked defendant to exit the

vehicle. Defendant then received a phone call, and Licciardi instructed him

not to use his phone while they were talking. Within the next seven minutes,

thirty-six minutes into the stop, Jaremczak arrived.

      Jaremczak informed defendant, "I just got a search warrant for your

storage facility." Defendant said "okay," then began denying that he had a

storage unit at the facility before Jaremczak asked him about the vehicle he

was driving. Approximately three minutes later, the officers placed defendant

into the back of the police vehicle and asked for his phone.

      Defendant sat in the back of the police vehicle but would not put his feet

in the vehicle, so the officers removed defendant from the car, instructed him

to place his hands behind his back and forcibly handcuffed him.          Licciardi

testified that he also "punch[ed] [defendant] in the head because he was


                                                                          A-2236-17T4
                                       8
refusing to submit." Defendant was placed in the back of the vehicle forty-two

minutes after the initial stop.

      Jaremczak searched the locker three minutes later. He recovered, among

other items, receipts and paperwork in defendant's name, receipts with Ramon

Marti's name on them, 200 grams of marijuana, a red marijuana grinder, and a

locked Century safe. Licciardi brought defendant to police headquarters, and

Jaremczak returned to defendant's vehicle to have the car towed.

      Jaremczak testified that he personally drove defendant's vehicle onto the

back of the tow truck and then off of the truck when they reached the tow yard,

and retained the key to defendant's car. Defendant's car key was on a keychain

along with a Century key, which Jaremczak used to open the safe he recovered

from the locker. Inside the safe was a loaded semi-automatic handgun.

      Thereafter, defendant was charged with third-degree possession with

intent to distribute marijuana in a quantity between one ounce and five pounds,

N.J.S.A. 2C:35-5(a)(1) and (b)(11); fourth-degree possession of a controlled

dangerous substance (CDS), marijuana, in a quantity exceeding fifty grams,

N.J.S.A. 2C:35-10(a)(3); second-degree possession of a firearm while engaged

in CDS activity, N.J.S.A. 2C:39-4.1; second-degree unlawful possession of a

weapon, N.J.S.A. 2C:39-5(b); second-degree possession of a weapon for


                                                                        A-2236-17T4
                                      9
unlawful purposes, N.J.S.A. 2C:39-4(a); second-degree certain persons not to

have weapons, N.J.S.A. 2C:39-7(b); and two disorderly persons offenses,

obstruction of the administration of law, N.J.S.A. 2C:29-1(a), and resisting

arrest, N.J.S.A. 2C:29-2(a)(1).

      Prior to trial, defendant filed a motion to suppress the evidence "seized

from [his] vehicle and from [his] person" during and after the traffic stop. At

the suppression hearing, Jaremczak explained that he "ask[ed] [defendant] to

sit in the back of a cop car to be detained," and did not want defendant "to

have a cell phone" because he did not "know if there's a weapon in that phone,

razor blades," or if defendant was "going to make phone calls to send people.

You don't know what he could do with it." As to whether he believed he had

probable cause to arrest defendant at the time he arrived, Jaremczak testified:

            A.   I didn't want to. No. Not at that moment.

            Q.   I didn't ask if you wanted to. I asked if legally,
                 you had any authority, in your professional
                 opinion, Officer, to arrest Mr. Parrish.

            A.   I believe yes. I would. Based off of the raw
                 marijuana coming from that locker, he enters a
                 secure facility, drives past the locker, and the
                 registration for that vehicle matches the
                 registered address of that locker.

            Q.   Okay.


                                                                        A-2236-17T4
                                     10
A. I believe so. Yes. That I would.

            Q.   Okay. So let's . . . take that hypothesis. Let's take
                 that theory, then. You had all the information
                 that you just placed on the record. All of that
                 information that you said gives you enough to
                 arrest Mr. Parrish was at your disposal at the time
                 that Sergeant Licciardi made the motor vehicle
                 stop. You knew all of that by then. Correct?

            A.   Yes.

      When asked why he did not arrest defendant when he arrived at the

scene if he had probable cause to do so, Jaremczak testified, "I knew that there

was only a few more minutes from the time I left there to execute the search

warrant. I wanted to be as thorough as possible and make sure -- I want to

actually see the evidence in front of me before I place handcuffs on someone."

      At the conclusion of the suppression hearing, the court found:

            Here, the information is that there was a suspicion that
            there was raw marijuana . . . in locker 9066, located at
            the Access storage facility. There was information
            that a car that was driven by this defendant . . . went
            on the property.         The testimony is, and it's
            uncontroverted testimony . . . [that] . . . [t]he only way
            to get on that property is to punch in a code. . . . The
            code that he punched in was not a general access code
            that gives general access to the property, but a code
            that was specifically tied to 9066.

            Much has been made of the fact that the person listed
            on the rental agreement was not the defendant. But the
            fact was that the . . . defendant shared a residence –

                                                                         A-2236-17T4
                                      11
            [the] same exact address as the person on the code
            (sic). He drives onto the property, drives past 9066,
            and then drives away. His actions are noticed.
            Information is put out that this car should be stopped
            because there's now reasonable suspicion that this
            individual is connected to 9066.

            A warrant is obtained telephonically and . . . just
            before the warrant is obtained, the car is identified by
            Sergeant Licciardi and the car is stopped. The car is
            stopped because of this connection to the locker. It's
            not stopped for any tinted windows or anything of the
            sort. Why this officer insisted to say that, I do not
            know.[2] But it does not change the analysis. That
            was the reason for the car stop. That car stop was
            legitimate. And the police properly detained him until
            the information was obtained, the search warrant was
            obtained.

            The Court does not find that the . . . stop, which was
            [forty-five] minutes in length, was unreasonable.
            There's no evidence that the police actions here were
            dilatory or delayed the process or pretextual. There
            was a reasonabl[e] suspicion that tied this individual
            to that locker. This is not someone who just drove by
            an open road or things of that sort. There was a strong,
            strong connection to that locker.

            The detention, the Court finds, is reasonable under the
            Constitution.



2
   Licciardi testified that he initially stopped the car because it had tinted
windows, but on cross-examination he was confronted with the videotape that
showed he began writing the tinted-window ticket only after he received a
phone call from McClay who mentioned defendant's tinted windows.


                                                                       A-2236-17T4
                                     12
       After the court denied defendant's pre-verdict motion for judgment of

acquittal, the jury found defendant guilty of the unlawful possession of a

weapon and certain persons not to have weapons charges, and acquitted him of

all of the drug-related charges.3 The court denied defendant's post-verdict

motions for a judgment of acquittal and a new trial, and this appeal followed.

                                         II.

       In defendant's first four points, he maintains the police lacked reasonable

and articulable suspicion to conduct a Terry4 stop of his vehicle, so the

warrantless investigatory detention was invalid at its inception, and the seizure

"of his keys without probable cause" was improper.            Further, defendant

contends the police "prolong[ed] the stop beyond its mission," and the forty-

minute delay from the time of the stop to his arrest was unreasonable.

According to defendant, the police should have let him leave when they

learned he "did not own the locker," and the officers transformed the

investigatory detention into a de facto arrest when they ordered d efendant into

the back of the police vehicle. Thus, defendant claims the police lacked both

3
   The court dismissed the charge of possession of a weapon for unlawful
purposes prior to trial. At sentencing, the court dismissed the two disorderly
persons charges.
4
    Terry v. Ohio, 392 U.S. 1 (1968).


                                                                         A-2236-17T4
                                        13
reasonable articulable suspicion and probable cause to believe he committed a

crime at the inception of the stop, and that they did not gain any information to

give them probable cause to arrest defendant by the time they placed him in

the back of the police vehicle.

      The State maintains the "initial stop of defendant was lawful and based

on reasonable, articulable suspicion," and "was not prolonged such that it

amounted to de facto arrest." Further, the State argues that "even if the stop

amounted to de facto arrest, there was sufficient probable cause for the officers

to arrest defendant." Alternatively, the State contends that if "there was a de

facto arrest and there was no probable cause, defendant's decision to obstruct

justice and resist arrest sufficiently attenuated the causal link between the

unlawful arrest and the evidence seized."

      We disagree with defendant's arguments and affirm his convictions

because we conclude that the police not only had a reasonable articulable

suspicion to conduct a Terry stop of defendant, but they also had probable

cause to arrest him at the time he was initially stopped by Licciardi.

Accordingly, we affirm the court's decision denying defendant's motion to

suppress, and affirm his convictions.

                                        III.


                                                                        A-2236-17T4
                                        14
      When reviewing a decision on a motion to suppress evidence, appellate

courts defer to the judge's factual findings "unless they [are] 'clearly mi staken'

or 'so wide of the mark' that the interests of justice require[] appellate

intervention." State v. Elders, 192 N.J. 224, 245 (2007). However, the motion

judge's "legal conclusions reached from the established facts" are reviewed de

novo, as the court's "application of the law is subject to plenary review on

appeal." State v. Jefferson, 413 N.J. Super. 344, 352 (App. Div. 2010).

      As noted, the motion judge found "[t]here was a reasonabl[e] suspicion

that tied [defendant] to that locker," indeed, "a strong, strong connection to

that locker." Therefore, the court concluded the detention was "reasonable

under the Constitution," and denied defendant's motion on that ground. The

court did not, however, address whether the investigative stop became a de

facto arrest when defendant was ordered into the police car, or whether the

police had probable cause to arrest at that moment or when the stop was

initiated. Nonetheless, the judge's findings that the police had reasonable and

articulable suspicion to detain defendant are amply supported by the record,

and the legal consequences that flow from those facts demonstrate not only

that the Terry stop was valid at its inception, but also that the police had

probable cause to arrest defendant before the alleged de facto arrest occurred.


                                                                          A-2236-17T4
                                      15
      In order to thoroughly address all of defendant's arguments, we detail the

constitutional principles supporting a detention pursuant to a Terry stop and

after a formal arrest. Our federal and state constitutions safeguard the "right of

the people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures . . . ." U.S. Const. amend. IV; N.J. Const.

art. I, ¶ 7. Warrantless seizures are presumptively unreasonable, and the State

bears the burden of proving by a preponderance of the evidence that an

exception to the warrant requirement applies. State v. Pineiro, 181 N.J. 13, 19-

20 (2004). Here, the State invoked the Terry stop exception to the warrant

requirement to justify the warrantless seizure of defendant's vehicle and

person.

      An investigatory detention or Terry stop occurs "when an objectively

reasonable person feels that his or her right to move has been restricted." State

v. Nishina, 175 N.J. 502, 510 (2003) (quoting State v. Rodriguez, 172 N.J.
117, 126 (2002)); see Whren v. United States, 517 U.S. 806, 809-10 (1996)

("Temporary detention of individuals during the stop of an automobile by the

police, even if only for a brief period and for a limited purpose, constitutes a

'seizure' of 'persons' within the meaning of [the Fourth Amendment].").




                                                                          A-2236-17T4
                                      16
      A temporary Terry stop is proper "if it is based on specific and

articulable facts which, taken together with rational inferences from those

facts, give rise to a reasonable suspicion of criminal activity." Pineiro, 181
N.J. at 20 (quoting Nishina, 175 N.J. at 510). However, an investigative stop

based on "a mere hunch" is invalid. State v. Coles, 218 N.J. 322, 343 (2014).

            The reasonableness of a continued detention is
            determined through application of a two-pronged
            inquiry.     First, the detention must have been
            reasonable at its inception. Second, the scope of the
            continued detention must be reasonably related to the
            justification for the initial interference. Thus, the
            detention must be reasonable both at its inception and
            throughout its entire execution.

            [Id. at 344 (citations omitted).]

      "[A] police stop exceeding the time needed to handle the matter for

which the stop was made violates the Constitution's shield against

unreasonable seizures." State v. Chisum, 236 N.J. 530, 547 (2019) (alteration

in original) (quoting Rodriguez v. United States, 575 U.S. __, 135 S. Ct. 1609,

1612 (2015)). While "the duration of the investigative stop may be extended

for a reasonable but limited period for investigative purposes," a delay that is

"unnecessary to the legitimate investigation of the law enforcement officers" is

unreasonable. Id. at 546 (first quoting Coles, 218 N.J. at 343-44; then quoting

United States v. Sharpe, 470 U.S. 675, 687 (1985)). Ultimately, the lawfulness

                                                                       A-2236-17T4
                                      17
of a Terry stop depends on "the totality of the circumstances," State v. Privott,

203 N.J. 16, 28 (2010), including "whether the police diligently pursued a

means of investigation that was likely to confirm or dispel their suspicions

quickly, during which time it was necessary to detain the defendant." Chisum,
236 N.J. at 547 (quoting State v. Dickey, 152 N.J. 468, 477 (1998)).

      Here, the motion judge correctly concluded the investigatory detention

was reasonable and valid at its inception. When McClay witnessed defendant's

vehicle slowly drive by the marijuana locker at a gated facility, looking at the

locker the entire time, McClay suspected something suspicious; he "just . . .

thought that was odd." When Jaremczak learned the vehicle was registered to

the same address as the rental agreement, he had a reasonable, articulable

suspicion that the vehicle was associated with the marijuana in that locker.

Jaremczak testified that he disclosed those facts to Licciardi before the initial

stop, and Licciardi stated that Jaremczak also told him defendant had a prior

CDS conviction.

      Further, we disagree with defendant's claim that the police should have

ended the detention once they determined he was not the registered owner of

the locker. Whether defendant was in constructive possession of the marijuana

inside the locker does not depend on whether he was the lessee of the storage


                                                                        A-2236-17T4
                                     18
unit, or on whether he owned the drugs. See State v. Brown, 80 N.J. 587, 598

(1979) ("Ownership in conjunction with possession is not a required element

of the possessory crime; one can knowingly control something without owning

it and be guilty of unlawful possession.").     Rather, the relevant inquiry is

whether defendant had "knowledge of [the marijuana's] character" and "an

intention to exercise control over it manifested in circumstances where it is

reasonable to infer that the capacity to do so exists." Id. at 597. Here, the

police had a reasonable, articulable suspicion that defendant had such

knowledge, intent, and capacity.

      We need not address defendant's argument that the investigatory

detention became a de facto arrest requiring probable cause, because even if it

was a de facto arrest, we conclude the police had probable cause to arrest

defendant at the inception of the Terry stop. "Probable cause exists when,

considering 'the totality of the circumstances,' a person of 'reasonable caution'

would be justified in believing that" a crime has been, or is being committed.

See State v. Smith, 212 N.J. 365, 388 (2012) (quoting Schneider v. Simonini,

163 N.J. 336, 361 (2000)).

      Before Licciardi stopped defendant, Jaremczak told him that defendant's

vehicle entered Access, "drove down the specific aisle" where unit 9066 was,


                                                                        A-2236-17T4
                                     19
and that the vehicle was registered to the same address as the locker's

registered owner. Jaremczak learned those facts through his communication

with McClay, who witnessed the events unfold and wrote down defendant's

license plate number. In addition, prior to the stop, McClay knew that at 8:09

p.m. defendant used the entry code specific to locker 9066 to enter the gate.

      When the police are involved in a collaborative investigation, the

probable cause analysis is not limited to the knowledge possessed by the

officer who effects the arrest. United States v. Belle, 593 F.2d 487, 497 n.15

(3d Cir. 1979) ("The collective knowledge of the investigating officers is

measured in determining probable cause."); Wood v. Crouse, 436 F.2d 1077,

1078 (10th Cir. 1971) (same); see also United States v. Hensley, 469 U.S. 221,

229-33 (1985) (holding that officers who detain a suspect in reliance on a

"wanted flyer" do not violate the Fourth Amendment if the flyer-issuing

agency had reasonable, articulable suspicion "that the wanted person has

committed an offense"); State v. Crawley, 187 N.J. 440, 457-58 (2006) ("if the

dispatcher in th[at] case had been provided adequate facts from a reliable

informant to establish a reasonable suspicion that defendant was armed,

common sense tells us that the dispatcher had the power to delegate the actual

stop to officers in the field").


                                                                        A-2236-17T4
                                     20
      Because McClay, Jaremczak, and Licciardi were "'part of a coordinated

investigation' and [we]re in communication," their "collective knowledge" is

imputed to each other. United States v. Williams, 627 F.3d 247, 255 (7th Cir.

2010). Thus, the information that an Access employee conveyed to McClay

before the Terry stop, that defendant used a code specific to locker 9066 to

access the secure gate, is imputed to Licciardi as a fellow investigating officer.

We therefore conclude that the police had probable cause to arrest defendant at

the inception of the Terry stop.

      In sum, the police had probable cause to believe defendant had

constructive possession of marijuana when they knew he used the code

specific to locker 9066 to access the facility in a car registered to the same

address as the lessee and slowly drove by the locker, staring at it the entire

time. Those facts were within the collective knowledge of the collaborating

officers at the time of the initial Terry stop, and give rise to "a fair probability"

that defendant had dominion and control over the marijuana in the storage

locker. See Pineiro, 181 N.J. at 29.

      Moreover, "[j]ust as a subjective belief by the arresting officer would not

establish probable cause where none existed, a subjective belief by the

arresting officer cannot destroy probable cause where it exists." United States


                                                                            A-2236-17T4
                                       21
v. Anderson, 923 F.2d 450, 457 (6th Cir. 1991).              Thus, notwithstanding

Licciardi's subjective doubts, the police had probable cause to arrest defendant

at the time of the initial detention. 5

                                          IV.

      In defendant's fifth point, he claims the court erred in denying his

applications for judgments of acquittal and for a new trial. We disagree.

      The standard governing a motion for a judgment of acquittal is whether,

"viewing the State's evidence in its entirety . . . and giving the State the benefit

of all its favorable testimony as well as all of the favorable inferences which

reasonably could be drawn therefrom, a reasonable jury could find guilt of the

charge beyond a reasonable doubt."             State v. Reyes, 50 N.J. 454, 458-59

(1967). In addition, the trial court's ruling on a motion for a new trial "shall

not be reversed unless it clearly appears that there was a miscarriage of justice

under the law." R. 2:10-1. Combining these two standards, defendant alleges

it is in the interest of justice to grant him a new trial because the jury's verdict

was against the weight of the evidence.



5
  In light of our decision, we do not reach the State's alternative argument that
defendant's act of not placing his feet in the police car furnished probable
cause to justify an arrest sufficient to attenuate any unlawful detention.


                                                                           A-2236-17T4
                                          22
      "Any person who knowingly has in his possession any handgun . . .

without first having obtained a permit to carry the same . . . is guilty of a crime

of the second degree." N.J.S.A. 2C:39-5(b). At trial, McClay testified that he

witnessed the driver of a silver car staring at unit 9066, so he recorded and

disseminated the license plate number. Shortly thereafter, Licciardi witnessed

defendant driving that vehicle near the storage facility, which prompted the

Terry stop.   The fact that defendant's vehicle was registered to the same

address as the rental agreement gives rise to a reasonable inference that

defendant was at Access in connection with unit 9066. That storage locker

contained the Century safe in which the gun was found and to which defendant

had a key. In addition, the parties stipulated that a records custodian "caused

the records of the [New Jersey State] Firearms Investigation Unit to be

thoroughly searched with regard to [defendant]," the "search failed to reveal"

that defendant applied for a permit, and the gun seized from the locker was

"not registered with the New Jersey State Police."

      Further, the fact that defendant entered the code specific to unit 9066

demonstrated his access to that unit even though, as defendant stresses, the

police were not able to locate the key to the locker itself. Although defendant

contends the State could not satisfy its burden of proving his guilt beyond a


                                                                          A-2236-17T4
                                      23
reasonable doubt without affirmative proof that he had the key to the locker,

we conclude that was a proper question for the jury to decide. Moreover, as

the trial court concluded, a reasonable juror could have found the Century key

on defendant's keychain, which opened the safe recovered from the locker,

established beyond a reasonable doubt that defendant had access to and control

over the gun inside the safe.

      We therefore find no basis to disturb defendant's conviction for unlawful

possession of a weapon under N.J.S.A. 2C:39-5(b). Similarly, because the jury

found defendant guilty of that charge, and because defendant previously

committed a predicate offense, the evidence supports his conviction for certain

persons not to have weapons under N.J.S.A. 2C:39-7(b).

      To the extent we have not specifically addressed any of defendant's

arguments it is because we deem them without sufficient merit to warrant

discussion in a written opinion. R. 2:11–3(e)(2).

      Affirmed.




                                                                       A-2236-17T4
                                     24